        Case 2:20-cv-00079-WJ-CG Document 63 Filed 10/09/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ST. PAUL FIRE AND MARINE
INSURANCE CO., et al.,
            Plaintiffs,
v.                                                         CV No. 20-79 WJ/CG

SEDONA CONTRACTING, INC., et al.,
           Defendants,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Third-Party Plaintiff,
v.

ROCKCLIFF OPERATING NEW MEXICO, LLC.
           Third-Party Defendant,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Cross-Claimant,
v.

SEDONA CONTRACTING, INC.,
                   Cross-Defendant.

                 ORDER SETTING TELEPHONIC MOTION HEARING

      THIS MATTER is before the Court on Plaintiff St. Paul Fire and Marine Insurance

Company’s Motion Pursuant to Federal Rule 56(d) to Stay Response to Sedona’s Motion

for Summary Judgment, (the "Motion"), (Doc. 57), filed September 11, 2020. IT IS

HEREBY ORDERED that a telephonic Motion Hearing is scheduled for Thursday,

October 15, 2020, at 10:30 a.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
